—In an action, inter alia, to set aside a deed, the defendant appeals from stated portions of a judgment of the Supreme Court, Richmond County, dated October 13, 1976, which, after a nonjury trial, inter alia, (1) declared the deed to be null and void and (2) directed her to render a full accounting. *709Judgment reversed insofar as appealed from, on the law and the facts, with costs, and complaint dismissed. The record does not establish any grounds which would warrant granting the plaintiffs-respondents the relief sought in the complaint, or that given them by the court.
Damiani, J. P., Shapiro, Mollen and O’Connor, JJ., concur.